OPINION ON RE-HEARING.
Hoyt, C. J.
Since the filing of the opinion in this cause a petition has been presented in which it is alleged that the remedy which the relator has against the county depends upon the question as to whether or not the $150,000 of the bonds of the county, which were issued for the purpose of erecting a court liouse) constitute a part of the one and one-half per cent, of indebtedness which the county could incur without a vote of the electors; that the facts upon which such question must be decided were fully presented by the record and fully argued in the briefs of counsel; that, though its decision was not necessary for the determination of the principal question involved, it is necessary to the determination of the rights of the parties to the controversy; that if it is not decided in this case, the relator will be compelled to institute another proceeding in which it will be necessary to. decide as to the status of these bonds before his claim *67against the county can be finally adjudicated. These allegations are agreed to by the parties and are justified by the record. We, therefore, deem it our duty to save the prosecution of another suit by deciding the question in' this.
At the time these bonds were issued the county was in debt in an amount exceeding one and one-half per cent, of the valuation of the property therein, and the question submitted to the voters was the issuance of bonds of the county for the purpose of erecting a court house in an amount which, together with the outstanding indebtedness, should not exceed five per cent, of the valuation of the property. From the fact that at the time the question of the issuance of these bonds was submitted to the voters, the county was so indebted, and from the fact that the proposition, if carried, authorized an indebtedness to the full amount authorized by the constitution, it- is claimed that these bonds do not constitute any part of the one and one-half per cent, of indebtedness authorized to be incurred without a vote of the people; that they constitute a part of the three and one-half per cent, indebtedness which could only be incurred after a vote authorizing it.
In the case of Holmes & Bull Furniture Co. v. Hedges, 13 Wash. 696 (43 Pac. 914), it was held by this court that power to incur indebtedness in the ordinary course of future business could be authorized by a vote of the people, unaccompanied by any proposition for the funding of such indebtedness. This being so, the effect of the vote of the people which authorized the issuance of the bonds in question must be determined by the intent which was made to appear by the ratification of the proposition submitted. This intent must be gathered from the form of the proposition *68submitted, interpreted in the light of the facts existing at the time of the submission. From the form of the submission in question, interpreted in the light of the fact that the county was then indebted to the full amount of the one and one-half per cent, authorized without a vote, it clearly appears that it was the intention that the bonds to be issued for the special purpose of erecting a court house should have no relation to the one and one-half per cent, of indebtedness then owing by the county, or which might thereafter be incurred by it within the one and one-half per cent, which it could incur without a vote. This intent is manifest from the fact that the form of the submission recognized the existing indebtedness and provided that the bonds to be issued should not, when added to the outstanding indebtedness, exceed five per cent, of the valuation of the property of the county. Hence the bonds must be included in the other three and one-half per cent, authorized by the constitution. The form of the submission was such that when assented to it authorized the county to incur an indebtedness to the amount of the five per cent, authorized by the constitution, and since at the time one and one-half per cent, of such indebtedness was in existence, the right was given to continue to carry such amount of ordinary indebtedness, and in addition thereto such an amount in the shape of bonds issued for the purpose of erecting a court house as should not, when taken in connection with the ordinary indebtedness, exceed the five per cent.
In the case of Hunt v. Fawcett, 8 Wash. 396 (36 Pac. 318), we held that it was not competent for the county which was indebted to the amount of one and one-half per cent, to issue bonds which had been voted by the people, and apply the proceeds to the redemption *69of outstanding warrants within the one and one-half per cent, limit for the purpose of issuing new warrants in their stead for current expenses. But this holding is in no sense inconsistent with what has been herein-before said. The circumstances surrounding the issue of those bonds as clearly disclosed an intent that they should constitute a part of the one and one-half per cent, of indebtedness authorized without a vote as the contrary intent was made to appear by the proceedings under consideration. In that case it clearly appeared that the bonds were issued for the purpose of changing the form of indebtedness already incurred by .the county; in this, that a new indebtedness was to be created for a specific object, which was to be in addition to the indebtedness then outstanding.
In our opinion, the proceedings relating to the issuance of the bonds in question show that it was the intention to authorize an indebtedness of one and one-half per cent, for ordinary purposes without a further vote of the people, and in addition thereto a bonded indebtedness to provide funds for the erection of a court house; and that the bonds in question, having been issued by virtue of this authorization, constitute no part of the one and one-half per cent, of indebtedness incurred for ordinary expenses.
Scott, ÁNDebs and GobdoN, JJ., concur.
Dunbab, J., dissents.